PER CURIAM.
The plaintiffs, beneficiaries in a life insurance contract, sued their insurance carrier for failure to pay benefits upon a controverted claim. They added a count claiming an independent tort for the failure to pay the claim, alleging bad faith on the part of the insurance company and failure to make a proper investigation of the claim. Discovery was had and, upon both parties moving for summary judgment, affidavits were filed. The trial court entered a partial summary judgment holding that there were no genuine issues of material fact on count two, which claimed punitive damages, and that the defendant insurance company was entitled to a summary judgment on that count. This appeal is from that partial summary judgment.
The trial judge correctly determined that there were no genuine issues of material fact with regard to the allegations in count two. The defendant was entitled to summary judgment under the rule set forth in Allstate Insurance Company v. Gibbs, 340 So.2d 1202 (Fla. 4th DCA 1976). See also Baxter v. Royal Indemnity Company, 285 So.2d 652 (Fla. 1st DCA 1973).
Affirmed.